DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The pre-amendment of 10/22/2020 is received and entered to correct the improper multiple dependency of the relevant claims. Claims 1-12 are pending.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the internal orifices (Claim 2), engraved hexagonal pattern (Claim 7), the reflecting strips (Claim 8), straps, hook and loop, spring snap buttons, the hidden compartment (Claim 10), and the anterior, posterior, and lateral faces (Claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 14, section 2.3). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claims 1, 3, and 6-12 objected to because of the following informalities:   
“2 layers of a functional textile material and at least 5 pockets” in Claim 1 should read “two layers of a functional textile material and at least five pockets”
“having a “garage”” in Claim 1 should read “having a garage”
“the sliding head of such zippers” in Claim 1 should read “a sliding head of the zippers”
“the external layer” in Claim 1 should read “an external layer”
“the internal layer” in Claim 1 should read “an internal layer”
“a lapel (5b)” in Claim 3 should read “a lapel (5a)”
“comprises fabrics” in Claim 6 should read “comprises a fabric”
“comprises fabrics” in Claim 7 should read “comprises a fabric”
“in order to fuse them” in Claim 8 should read “in order to fuse the reflecting strips”
“the pocket located at the back part of the jacket” in Claim 9 should read “the back pocket”
“the pocket” in Claim 10 should read “the back pocket”
“the inferior area of such pocket comprehending a hidden compartment” in Claim 10 should read “the interior area of the back pocket comprising a hidden compartment”
“the anterior, posterior and lateral faces” in Claim 11 should read “an anterior, posterior, and lateral face”
“the wrists areas” in Claim 11 should read “a wrist area”
“the lower third” in Claim 12 should read “a lower third” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-7, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner respectfully suggests amending the claim to read “…to store writing material.”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 6 recites the broad recitation “in an amount if 1 to 2% wt.”, and the claim also recites “in an amount of 1.25 to 1.75% wt.” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 7 depends from Claim 6 and is likewise rejected.
Regarding Claim 8, the limitation “glued at high temperatures (≥ 180°C)” renders the claim indefinite. As the temperature range of ≥ 180°C is in parentheses, it is not clear if this range is merely a suggested high temperature range, or if this limitation is required by the claim such that to be considered a high temperature the temperature must be greater or equal to 180C.
Regarding Claim 10, the limitation “such pocket comprehending a hidden compartment” renders the claim indefinite. It is not clear what is meant by a pocket “comprehending” a hidden compartment. For purposes of examination, this limitation will be interpreted as a pocket that includes or comprises a hidden compartment, the interpretation made in light of page 17 of the written specification. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 9 and 12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 9 recites “extended from the scapulae to the lumbosacral spine area.” As such, Applicant has positively recited and claimed a human body part, because the scapulae and lumbosacral spine area are actively being recited as being "extended from” within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite "configured to extend from the scapulae to the lumbosacral spine area.”
Claim 12 recites “does not reach more than the lower third of the neck.” As such, Applicant has positively recited and claimed a human body part, because a neck of a wearer is actively being recited as being "reach[ed]" within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite "configured to not reach more than the lower third of the neck.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber (US 7392549) in view of Quinn (US 2002/0116742), Kocinec et al. (US 6680100), and Loos (US 2009/0075019).
Regarding Claim 1, Barber teaches a jacket (10) with pockets (14, 22, 26, 28) and removable sleeves (12) (col. 2 ll. 40, “removable sleeves 12”; fig. 5 shows the sleeves (12) removed), characterized by comprising at least 5 pockets being said pockets two superior front pockets (fig. 1 shows two superior pockets (26, 28)), two inferior front pockets (fig. 1 shows two inferior pockets (26)) and a back pocket (14) (fig. 5 shows the back pocket (14) on the interior back of the jacket (10)), wherein said jacket also comprises: a system (see annotated Fig.) for closing and opening said jacket and its respective pockets with zippers (annotated figs. 1, 4, and 5 show the system for opening and closing the jacket and pockets being a zipper) and an elastic system, to better adapt the jacket to the user’s body (col. 3 ll. 58-60, “The present vest 10 also includes a drawstring around the waist for adjusting the vest to the wearer. The drawstring could be elastic”).
Barber does not teach the jacket comprising 2 layers of a functional textile material, the closing system of zippers being water-resistant and having a "garage" for hiding and protecting the sliding head of such zippers, sealed sewing threads, and the functional textile material surface of the external layer of the jacket has antimicrobial and semi-permeable properties, and the functional textile material surface of the internal layer of the jacket has antimicrobial and anti-static properties.
Attention is drawn to Quinn, which teaches an analogous article of apparel. Quinn teaches a garment (10) comprising a system for opening and closing said garment with water resistant zippers (14) (paragraph [0019], “a waterproof zipper formed therein”) and having a garage (21) for hiding and protecting the sliding head of such zippers (paragraph [0020], “a raised flange 21 abuts against the slide fastener 19,” wherein the slide fastener is part of the zipper; fig. 2 shows the garage (21) covering and protecting the slide fastener (19) of the zipper (14)). 
Attention is drawn to Kocinec et al. which teaches an analogous article of apparel. Kocinec et al. teaches a garment (37) comprising sealed sewing threads (col. 6 ll. 1-6, “The garment 37 is made by placing the first and second portions 33, 34 of fabric in proper juxtaposition with respect to each other, and using a sewing machine (such as the Lockstitch Machine described above) and Tex 30 or smaller sewing thread, stitching a 300 class stitch, with Top stitch, seam at the juxtapositioned portions of the fabric. Most desirably, according to the present invention, the stitched seam 30 so produced is sealed using seam sealing tape 26,” wherein the stitched seam is made using sewing threads, therefore sealing the seam also seals the sewing threads).
Attention is drawn to Loos, which teaches an analogous article of apparel. Loos teaches a garment (paragraph [0053], “the internal  lining 1 may constitute the outermost layer of an item of equipment 2,” wherein the equipment is referring to a garment) characterized by comprising 2 layers of a functional textile material (fig. 2 shows the textile material having two layers) - the functional textile material surface of the external layer (3, 4) of the garment has antimicrobial and semi-permeable properties (paragraph [0080] discloses “the layer 3 may also be flocculated onto the other layer 4 for example, and may already be integrated during the production process so that the anti-microbial and semi-permeable properties are combined with one another in one layer”), and - the functional textile material surface of the internal layer (6) of the garment has antimicrobial and anti-static properties (paragraph [0055] discloses “layer 6 is made from a woven and/or non-woven fabric or leather,” and paragraphs [0059] and  [0062] further disclose “The anti-microbial effect of the woven and/or non-woven fabric or leather is achieved by means of a metal. By using a metal, preferably silver, not only is an anti-microbial effect achieved, but also an anti-mycotic effect” and “silver has very good anti-static properties,” therefore as the internal layer has silver particles as disclosed above, the internal layer (6) is anti-microbial and anti-static).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barber: to include the teachings of Quinn such that the closing system of zippers is water-resistant and has a "garage" for hiding and protecting the sliding head of such zippers so as to ensure that the zipper is sealed to prevent leakage into the garment when the zipper is closed (Quinn paragraph [0020], “a raised flange 21 abuts against the slide fastener 19 to ensure that the zipper 14 is substantially sealed to prevent water leakage into the interior of the wader 10 when the zipper 14 is in the closed position”); to include the teachings of Kocinec et al. such that the sewing threads are sealed so as to form a substantially waterproof bond at the seam ( Kocinec et al. col. 6 ll. 11-15, “the tape 26 is applied… to form an aesthetic substantially waterproof bond at the seam”); and to include the teachings of Loos such that the jacket is characterized by comprising 2 layers of a functional textile material wherein the functional textile material surface of the external layer of the jacket has antimicrobial and semi-permeable properties, and the functional textile material surface of the internal layer of the jacket has antimicrobial and anti-static properties so as to reduce odors, eliminate static shocks, and keep the wearer comfortable (Loos paragraph [0062] “Silver has very good anti-static properties. Electric shocks which can be caused by static or friction are converted to zero by optimum distribution of the electrical energy,” paragraph [0069] “By combining the properties of the semi-permeable membrane 5 and the silver, the internal lining 1 is able to keep the wearer dry and regulate temperature. The wearer does not sweat and therefore does not smell.”). Further in support of this conclusion of obviousness, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 8 in view of the indefiniteness as explained above, Barber teaches all of the limitations of the jacket of Claim 1, as discussed in the rejections above. 
Barber does not teach wherein the sewing threads, which bond the different parts of the jacket, coated with a sealing material that is composed of reflecting strips glued at high temperatures (≥ 180°C) in order to fuse them with the sewing thread material.
Attention is drawn to Kocinec et al. which teaches an analogous article of apparel. Kocinec et al. teaches a garment (37) comprising sealed sewing threads (30) (col. 6 ll. 1-6, “The garment 37 is made by placing the first and second portions 33, 34 of fabric in proper juxtaposition with respect to each other, and using a sewing machine (such as the Lockstitch Machine described above) and Tex 30 or smaller sewing thread, stitching a 300 class stitch, with Top stitch, seam at the juxtapositioned portions of the fabric. Most desirably, according to the present invention, the stitched seam 30 so produced is sealed using seam sealing tape 26,” wherein the stitched seam is made using sewing threads, therefore sealing the seam also seals the sewing threads). Kocinec et al. further teaches wherein the sewing threads (30), which bond the different parts of the jacket, coated with a sealing material (26) that is composed of reflecting strips glued at high temperatures (≥ 180°C) in order to fuse them with the sewing thread material (col. 5 ll. 11-18, “As a result of a temperature of over about 275 degrees F. applied to the adhesive 21 cross-linking occurs, and the adhesive 21 flows under heat and pressure into the fabric of the garment being sealed, waterproofing it. The film 11 prevents the seam 30 threads from passing through the adhesive layer 21 during this procedure, and also acts as a heat reflective layer increasing the thermal transfer to the adhesive 21 during the seaming operation,” wherein the reflective film (11) and adhesive are part of the sealing material (26) formed of a laminate (23) (shown in fig. 2); Examiner notes that as the range of over 275 degrees F (135 degrees C) includes the claimed range, therefore a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barber to include the teachings of Kocinec et al. such that the sewing threads, which bond the different parts of the jacket, coated with a sealing material that is composed of reflecting strips glued at high temperatures (≥ 180°C) in order to fuse them with the sewing thread material so as to form a waterproof bond at the stitched threads of the seam (col. 5 ll. 20-22, “After sufficient heat and pressure have been applied by the seam taping machine, laundry press, or iron, a substantially waterproof bond is formed at the seam 30”).
Regarding Claim 11, Barber teaches all of the limitations of the jacket of Claim 1, as discussed in the rejections above. Barber further teaches the elastic system (see annotated Fig.) being placed on the inferior area of the jacket all around the anterior, posterior and lateral faces and/or in the wrists areas of the sleeves of the jacket (col. 4 ll. 58-65, “The present vest 10 also includes a drawstring around the waist for adjusting the vest to the wearer. The drawstring could be elastic…  Similarly, the sleeve cuffs may include an elastic material”; figs. 1 and 5 show the elastic system being placed around the entire inferior area of the jacket, including the above faces).
Regarding Claim 12, Barber teaches all of the limitations of the jacket of Claim 1, as discussed in the rejections above. Barber further teaches a collar (16). Barber does not teach specifically wherein the collar does not reach more than the lower third of the neck, however fig. 2 appears to show the collar not extending beyond the lower third of the neck. Further the collar (16) is shown to be folded in figs. 1 and 2, therefore the collar could be obviously folded and adjusted such that the collar does not reach more than the lower third of the neck.

    PNG
    media_image1.png
    731
    770
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    390
    561
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    606
    843
    media_image3.png
    Greyscale


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber (US 7392549) in view of Quinn (US 2002/0116742), Kocinec et al. (US 6680100), and Loos (US 2009/0075019), and further in view of Raviv (US 2012/0186000).
Regarding Claim 2, Barber teaches all of the limitations of the jacket of Claim 1, as discussed in the rejections above. Barber further teaches characterized by: the superior front pocket (28) has an internal orifice allowing the passage of cables coming from an inferior pocket to said superior pocket; the inferior front pocket has a compartment capable of holding a smartphone and/or a power-bank (figs. 1 and 2 show the inferior front pocket being sized such that it would be capable of holding a smart phone and/or power bank), and has an internal orifice allowing the passage of cables to the superior pocket (col. 2 ll. 66- col. 3 ll. 4 “the present convertible garment 10 additionally includes multiple pockets 26 along outer surfaces of the vest. At least one of these pockets 28, as shown in FIGS. 1 and 2, preferably includes an opening 20 which communicates from the pocket to the inside surface of the vest,” wherein as at least one of the pockets includes an opening to the interior of the vest (considered as equivalent to an internal orifice), both of the superior and inferior front pockets could obviously have an internal orifice that could allow the passage of cables from one to another).
Barber does not teach wherein the superior front pocket has a hidden pocket comprising an exterior layer that is transparent.
Attention is drawn to Raviv, which teaches an analogous article of apparel. Raviv teaches a garment (50) comprising a first front pocket and a second front pocket (13). Raviv further teaches wherein the second front pocket has a hidden pocket (32) comprising an exterior layer that is transparent (paragraph [0047], “membrane 32 is adapted to allow this electrical communication to occur and concurrently with its substantially transparent structure, allow a viewing of the screen”; fig. 1 shows the second front pocket (13) having flap (14) that hides pocket (32)); the second front pocket (13) has an internal orifice (22) allowing the passage of cables coming from an first pocket to said second pocket (fig. 1 shows the second internal orifice (22) in the pocket (13); paragraph [0042], “a communication wire must then be fed through from the entrance aperture 22 to the exit aperture 24”); the first front pocket (26) has a compartment capable of holding a smartphone and/or a power-bank (paragraph [0041], “a secondary pocket 26 for housing an auxiliary control component device 27 or other device such as headphones,” wherein the pocket can then obviously also hold a power bank), and has an internal orifice (24) allowing the passage of cables to the second pocket (fig. 1 shows the first internal orifice (24) in the pocket (26); paragraph [0042] discloses “a communication wire must then be fed through from the entrance aperture 22 to the exit aperture 24”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barber to include the teachings of Raviv such that the superior front pocket has a hidden pocket comprising an exterior layer that is transparent so as to allow the wearer to see the contents of the hidden pocket without opening the hidden pocket (paragraph [0047], “The membrane 32 is adapted to allow this electrical communication to occur and concurrently with its substantially transparent structure, allow a viewing of the screen,” wherein in this case the item in the hidden pocket is a screen).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber (US 7392549) in view of Quinn (US 2002/0116742), Kocinec et al. (US 6680100), and Loos (US 2009/0075019), and further in view of Blauer et al. (US 2002/0059674).
Regarding Claim 3 in view of the indefiniteness as explained above, Barber teaches all of the limitations of the jacket of Claim 1, as discussed in the rejections above. 
Barber does not teach a pocket located on one or both sleeves (5) of the jacket, having a lapel (5b) that acts as a lid of a closure system and has dimensions for allowing to store writing material such as a pen or pencil or similar.
Attention is drawn to Blauer et al., which teaches an analogous article of apparel.  Blauer et al. teaches a jacket (30) comprising pockets (paragraph [0021], “Front body sections 32, 34 have left and right flies 48, 50, which hide zippered pockets”) and a system (51) for opening and closing said jacket (paragraph [0021], “center fly 51 hides a zipper that extends from collar 42 to waist section 46”). Blauer et al. further teaches a pocket located on one or both sleeves (38, 40) of the jacket, having a lapel that acts as a lid of a closure system and has dimensions for allowing to store writing material such as a pen or pencil or similar (paragraph [0023], “Superposed on the laminates of sleeves 38, 40 and stitched thereto along seams 39, 41 to form pockets thereon are upper patches 74, 76... Within patches 74, 76, respectively, are zippers 53, 55 or other closures. These closures, when open, permit entry into the pockets and sewing of emblems or the like on the patches without affecting the waterproof and windproof construction of the sleeves or the remainder of the jacket. These closures, when sealed, permit secure storage of gloves, eye wear, medicines, or other items in the pockets,” wherein the patches act as a lapel and the zippers are a closure system, and as gloves and eyewear can be stored in the pocket, it is obviously dimensioned to allow storage of writing implements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barber to include the teachings of Blauer et al. such that the jacket includes a pocket located on one or both sleeves (5) of the jacket, having a lapel (5b) that acts as a lid of a closure system and has dimensions for allowing to store writing material such as a pen or pencil or similar so as to allow for additional storage of items (paragraph [0023], “These closures, when sealed, permit secure storage of gloves, eye wear, medicines, or other items in the pockets.”)
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber (US 7392549) in view of Quinn (US 2002/0116742), Kocinec et al. (US 6680100), and Loos (US 2009/0075019), and further in view of Soane et al. (US 6607994).
Regarding Claim 4, Barber teaches all of the limitations of the jacket of Claim 1, as discussed in the rejections above. 
Barber does not teach wherein the functional textile material of both external and internal layers comprises nanoparticles of an inorganic material immobilized in a polymeric matrix and in which said nanoparticles comprise antimicrobial agents that are anchored, selectively to the fibres of the textile material being used, directly or through and a coupling agent with specific functional groups to promote the bonding.
Attention is drawn to Soane et al. which teaches analogous functional material for apparel. Soane et al. teaches a functional textile for a garment (col. 11. 63-65, “Fabric treatments endowed with anti-microbial or -fungal properties are highly desired by the apparel, home furnishings, and medical industries”), wherein the functional textile material comprises nanoparticles of an inorganic material immobilized in a polymeric matrix and in which said nanoparticles comprise antimicrobial agents that are anchored, selectively to the fibres of the textile material being used, directly or through and a coupling agent with specific functional groups to promote the bonding (col. 2 ll. 66- col. 3 ll. 10, “The textile-reactive preparations of the invention comprise an agent or payload surrounded by or contained within a polymeric encapsulator that is reactive to textiles or other webs, thus providing textile-reactive payload nanoparticles. The polymeric encapsulator of the nanoparticle has a surface that includes functional groups for binding or attachment to the fibers of the textiles or other webs to be treated. The terms "payload" and "payload agent" as used herein refer collectively to any material or agent that would be desirable for permanent or semi-permanent attachment to or treatment of a textile or other web. The payload may include, but is not limited to the following: bioactive or anti-microbial/fungal agents,” wherein the polymeric encapsulator is considered as equivalent to the polymeric matrix and col. 20 ll. 42 discloses wherein “zeolites are porous inorganic materials” which can be used with silver, which imparts and antimicrobial property (col. 20 ll. 57, “silver-containing zeolite payload nanoparticles”; see col. 12 ll. 11-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barber to include the teachings of Soane et al. such that the functional textile material of both external and internal layers comprises nanoparticles of an inorganic material immobilized in a polymeric matrix and in which said nanoparticles comprise antimicrobial agents that are anchored, selectively to the fibres of the textile material being used, directly or through and a coupling agent with specific functional groups to promote the bonding so as to allow for a controlled or prolonged release of the nanoparticles (col. 12 ll. 31-35, “The textile-reactive anti-microbial/fungal nanoparticle of the invention is designed so that the bioactive agent is embedded or entrapped within the polymeric encapsulator, while at the same time being able to be released from the nanoparticle in a prolonged or controlled fashion.”). Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 6 in view of the indefiniteness as explained above, Barber teaches all of the limitations of the jacket of Claim 4, as discussed in the rejections above. 
Barber does not teach wherein the functional textile material of the internal layer comprises fabrics with carbon fibre in an amount of 1 to 2% wt., preferably in an amount of 1.25 to 1.75% wt.
Attention is drawn to Loos, which teaches an analogous article of apparel. Loos teaches a garment (paragraph [0053], “the internal  lining 1 may constitute the outermost layer of an item of equipment 2,” wherein the equipment is referring to a garment) characterized by comprising 2 layers of a functional textile material (fig. 2 shows the textile material having two layers) - the functional textile material surface of the external layer (3, 4) of the garment has antimicrobial and semi-permeable properties (paragraph [0080] discloses “the layer 3 may also be flocculated onto the other layer 4 for example, and may already be integrated during the production process so that the anti-microbial and semi-permeable properties are combined with one another in one layer”), and - the functional textile material surface of the internal layer (6) of the garment has antimicrobial and anti-static properties (paragraph [0055] discloses “layer 6 is made from a woven and/or non-woven fabric or leather,” and paragraphs [0059] and  [0062] further disclose “The anti-microbial effect of the woven and/or non-woven fabric or leather is achieved by means of a metal. By using a metal, preferably silver, not only is an anti-microbial effect achieved, but also an anti-mycotic effect” and “silver has very good anti-static properties,” therefore as the internal layer has silver particles as disclosed above, the internal layer (6) is anti-microbial and anti-static). Loos further teaches wherein the functional textile material of the internal layer comprises fabrics with carbon fibre (paragraph [0035, “organic raw materials may be used in the form of glass fibers, metal fibers, and/or carbon fibers”). Loos does not teach specifically wherein the carbon fiber is in an amount of 1 to 2% wt., preferably in an amount of 1.25 to 1.75% wt. However, it should be noted that % by weight of carbon fiber is a result effective variable. As discussed by Loos the level of the binder must be high enough to impart dimensional stability but also low enough to allow for appropriate stiffness (see paragraph [0035]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the invention of the prior art with carbon fiber in an amount of 1 to 2% wt. since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the dimensional stability and stiffness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber (US 7392549) in view of Quinn (US 2002/0116742), Kocinec et al. (US 6680100), Loos (US 2009/0075019), and Soane et al. (US 6607994) and further in view of Rudolf Group (NPL).
Regarding Claim 5, Barber teaches all of the limitations of the jacket of Claim 4, as discussed in the rejections above. 
Barber does not teach wherein the functional textile material of the external layer comprises hyper-branched, hydrophobic polymers with ramified structures, orientated in an orderly manner in the textile and crystallized on specifically adjusted comb-polymers.
Attention is drawn to Rudolf Group, which teaches an analogous functional material. Rudolf Group teaches a functional material for apparel (page 2, “BIONIC-FINISHECO has been proving its efficiency in the field of making outdoor and sportswear hydrophobic”), the functional material comprising hyper-branched, hydrophobic polymers with ramified structures, orientated in an orderly manner in the textile and crystallized on specifically adjusted comb-polymers (page 4, “Thanks to its long and hyperbranched polymers, a large surface is formed resembling a coral or a treetop. Hydrophobic polymer end groups allow water and other aqueous liquids to simply roll off…Highly branched polymers achieve deep contact with the surface of the fibres,” wherein as they are branched like a treetop they are ramified; the fig. on page 4 shows the hyper branched structures arranged on the comb polymers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barber to include the teachings of Rudolf Group such that the functional textile material of the external layer comprises hyper-branched, hydrophobic polymers with ramified structures, orientated in an orderly manner in the textile and crystallized on specifically adjusted comb-polymers so as to ensure the finish on the functional material has a better washing resistance (page 4, “Highly branched polymers achieve deep contact with the surface of the fibres. Systematically integrated anchor groups create better washing resistance”)
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber (US 7392549) in view of Quinn (US 2002/0116742), Kocinec et al. (US 6680100), Loos (US 2009/0075019), and Soane et al. (US 6607994) and further in view of Kauschke et al (US 6610390).
Regarding Claim 7, Barber teaches all of the limitations of the jacket of Claim 6, as discussed in the rejections above. 
Barber does not teach wherein the functional textile material of the internal layer comprises fabrics having an engraved hexagonal pattern.
Attention is drawn to Kauschke et al., which teaches an analogous functional material. Kauschke et al. teaches a functional material for use in apparel (col. 10 ll. 33-35, “The materials are also useful in industrial protective clothing such as clean room apparel, commodity consumer clothing”), the functional textile material (10) comprising fabrics (10C) having an engraved hexagonal pattern (col. 6 ll. 20-22, “square or polygonal (rectangular, hexagonal, etc.) bonding points may be used instead of oval or circular ones,” wherein the bonding points engrave the fabric; fig. 3 shows the fabric (10C) being engraved at bonding points (20)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barber to include the teachings of Kauschke et al. such that the functional textile material of the internal layer comprises fabrics having an engraved hexagonal pattern so as to increase the tensile strength and decrease the percent elongation of the fabric (col. 3 ll. 59-62, “The disposition of the bonding points 20 closer to each other in the MD 14 than in the CD 12 has the effect of increasing the tensile strength and decreasing the percent elongation of the fabric in the MD 14”).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber (US 7392549) in view of Quinn (US 2002/0116742), Kocinec et al. (US 6680100), and Loos (US 2009/0075019), and further in view of Kochling (US 2012/0060260).
Regarding Claim 9, Barber teaches all of the limitations of the jacket of Claim 1, as discussed in the rejections above. Barber further teaches wherein the pocket (14) located at the back part of the jacket for providing capacity to store the removable sleeves (12) of the jacket (10) (col. 3 ll. 50, “a pocket 14 for storing the detached sleeves”).
Barber does not teach wherein the pocket at the back part of the jacket is extended from the scapulae to the lumbosacral spine area.
Attention is drawn to Kochling which teaches an analogous article of apparel. Kochling teaches a garment (211) with a back pocket (265). Kochling further teaches wherein the pocket (265) located at the back part of the jacket is extended from the scapulae to the lumbosacral spine area (fig. 13 shows the pocket (265) extending from the top to the bottom of the garment (211) along the back, and therefore from the scapulae to the lumbosacral spine area of the wearer), for providing capacity to store items (fig. 13 shows item (81) placed within the pocket, and further shows the pocket being large enough to fit a pair of removable sleeves).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barber such that the pocket at the back part of the jacket is extended from the scapulae to the lumbosacral spine area so as to allow more room for the removable sleeves, avoiding bunching and bulk caused by placement of the sleeves. In support of this conclusion of obviousness it is noted that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber (US 7392549) in view of Quinn (US 2002/0116742), Kocinec et al. (US 6680100), Loos (US 2009/0075019), and Kochling (US 2012/0060260) and further in view of Spitz (US 4261059).
Regarding Claim 10 in view of the indefiniteness as explained above, Barber teaches all of the limitations of the jacket of Claim 9, as discussed in the rejections above. 
Barber does not teach wherein the pocket has a mechanism of fixation of the sleeves to the pocket, through straps, hook-and-loop, spring snap buttons or other holding mechanisms and in the inferior area of such pocket comprehending a hidden compartment used for containing the extremities of the sleeves.
Attention is drawn to Kochling which teaches an analogous article of apparel. Kochling teaches a garment (211) with a back pocket (265),  the back pocket (265) located at the back part of the jacket extended from the scapulae to the lumbosacral spine area (fig. 13 shows the pocket (265) extending from the top to the bottom of the garment (211), and therefore from the scapulae to the lumbosacral spine area of the wearer), for providing capacity to store items (fig. 13 shows item (81) placed within the pocket, and further shows the pocket being large enough to fit a pair of removable sleeves). Kochling further teaches wherein in the inferior area of such pocket (265) comprehending a hidden compartment used for containing the extremities of the sleeves (fig. 13 shows the inferior area of the pocket being a compartment hidden under the outer layer of the garment, and having a seam (shown by a dotted line) dividing the compartment which would obviously allow the extremities of each sleeve to be contained within the compartment, see also annotated fig.).
Attention is drawn to Spitz, which teaches an analogous article of apparel. Spitz teaches a jacket (30) with pockets (46, 60) and removable sleeves (48) and a system for closing and opening (40) said jacket with zippers (col. 4 ll. 51-53, “a left front flap 44 and a right front flap 45 which are closed vertically along the front by means of a zipper 40”). Spitz further teaches wherein the pocket (60) has a mechanism of fixation (64) of the sleeves to the pocket, through straps, hook-and-loop, spring snap buttons or other holding mechanisms (col. 5 ll. 24-26, “the tuck of the sleeve is then inserted into the inside pocket 60 and the wrist of the sleeve 48 is threaded between the strap 64 and the inside ply of flap 44,” wherein the strap is the holding mechanism).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barber to include the teachings of Kochling such that the inferior area of the pocket includes a hidden compartment used for containing the extremities of the sleeves so as to prevent the sleeves from getting entangled in one another while stored in the back pocket, and to include the teachings of Spitz such that the pocket has a mechanism of fixation of the sleeves to the pocket, through straps, hook-and-loop, spring snap buttons or other holding mechanisms so as to increase insulation of the body of the jacket via the sleeves (col. 5 ll. 31-32, “the placement of the sleeves thus within the inside of flaps 44. 45 increases the depth of insulation”). 

    PNG
    media_image4.png
    693
    572
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. St John (US 10420443) teaches a jacket with removable sleeves and at least five pockets, a closure system, and a pocket for storing the removable sleeves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HALEY A SMITH/ Examiner, Art Unit 3732  
                                                                                                                                                                                       

/KATHERINE M MORAN/
Primary Examiner, Art Unit 3732